Title: From James Madison to Wheelwright and Combs, 18 November 1803 (Abstract)
From: Madison, James
To: Wheelwright and Combs


18 November 1803, Department of State. “⟨I have received your letter of the 4th. inst. [not found]. It appears that Mr. Melville was appointed your Agent with special instructions to sell your Bills. This trust therefore being personal and private, its exicution to your disadvan⟩tage cannot afford a foundation for ⟨the⟩ interference of ⟨the⟩ Executive to claim restitution of the loss from the French Government, which in the late Convention with the United States has provided for paying the full amount of the bills themselves to the assignee, who holds them and who, in whatever respects them represents the claim you had. The copies of the bills are returned.”
 

   
   RC (DLC: Causten-Pickett Papers, box 99); letterbook copy (DNA: RG 59, DL, vol. 14). RC 1 p.; in a clerk’s hand, signed by JM. Top section of RC missing; text in angle brackets supplied from letterbook copy. Enclosures not found.


